 



EXHIBIT 10.1

CREDIT AGREEMENT

dated as of June 29, 2005

among

POWELL INDUSTRIES, INC.,

INHOCO 3210 LIMITED,

and

SWITCHGEAR & INSTRUMENTATION PROPERTIES LTD.

collectively, as Borrowers,

and

BANK OF AMERICA, N.A.,

as Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section               Page ARTICLE I. DEFINITIONS AND
ACCOUNTING TERMS     1  
 
    1.01     Defined Terms     1  
 
    1.02     Other Interpretive Provisions     22  
 
    1.03     Accounting Terms     23  
 
    1.04     Exchange Rates; Currency Equivalents     23  
 
    1.05     Additional Alternative Currencies     24  
 
    1.06     Change of Currency     24  
 
    1.07     Times of Day     25  
 
    1.08     Letter of Credit Amounts     25  
 
                    ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     25  
 
    2.01     Term Facility and Revolving Facility     25  
 
    2.02     Borrowings, Conversions and Continuations of Committed Loans     26
 
 
    2.03     Letters of Credit     28  
 
    2.04     Swing Line Loans     35  
 
    2.05     Prepayments     38  
 
    2.06     Termination or Reduction of Commitments     40  
 
    2.07     Repayment of Loans     41  
 
    2.08     Interest     41  
 
    2.09     Fees     42  
 
    2.10     Computation of Interest and Fees     42  
 
    2.11     Evidence of Debt     42  
 
    2.12     Payments Generally     43  
 
    2.13     Sharing of Payments     44  
 
    2.14     Security and Guaranties     45  
 
    2.15     Debit Account     46  
 
    2.16     Increase in Commitments     46  
 
                    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     47  
 
    3.01     Taxes     47  
 
    3.02     Illegality     49  
 
    3.03     Inability to Determine Rates     49  
 
    3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans     50  
 
    3.05     Funding Losses     51  
 
    3.06     Matters Applicable to all Requests for Compensation     51  
 
    3.07     Survival     51  
 
                    ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     52
 
 
    4.01     Conditions of Initial Credit Extension     52  
 
    4.02     Conditions to all Credit Extensions     55  
 
                    ARTICLE V. REPRESENTATIONS AND WARRANTIES     55  
 
    5.01     Existence, Qualification and Power; Compliance with Laws     55  
 
    5.02     Authorization; No Contravention     56  
 
    5.03     Governmental Authorization; Other Consents     56  
 
    5.04     Binding Effect     56  
 
    5.05     Financial Statements; No Material Adverse Effect     56  

 



--------------------------------------------------------------------------------



 



                      Section               Page
 
    5.06     Litigation     56  
 
    5.07     No Default     56  
 
    5.08     Ownership of Property; Liens     57  
 
    5.09     Environmental Compliance     57  
 
    5.10     Insurance     57  
 
    5.11     Taxes     57  
 
    5.12     ERISA Compliance     57  
 
    5.13     Subsidiaries     58  
 
    5.14     Margin Regulations; Investment Company Act; Public Utility Holding
Company Act     58  
 
    5.15     Disclosure     58  
 
    5.16     Compliance with Laws     58  
 
    5.17     Intellectual Property; Licenses, Etc     58  
 
                    ARTICLE VI. AFFIRMATIVE COVENANTS     59  
 
    6.01     Financial Statements     59  
 
    6.02     Certificates; Other Information     59  
 
    6.03     Notices     61  
 
    6.04     Payment of Obligations     61  
 
    6.05     Preservation of Existence, Etc     61  
 
    6.06     Maintenance of Properties     61  
 
    6.07     Maintenance of Insurance     61  
 
    6.08     Compliance with Laws     62  
 
    6.09     Books and Records     62  
 
    6.10     Inspection Rights     62  
 
    6.11     Use of Proceeds     62  
 
    6.12     Additional Guarantors     62  
 
                    ARTICLE VII. NEGATIVE COVENANTS     62  
 
    7.01     Liens     62  
 
    7.02     Investments     64  
 
    7.03     Indebtedness     64  
 
    7.04     Fundamental Changes     65  
 
    7.05     Dispositions     65  
 
    7.06     Restricted Payments     66  
 
    7.07     Change in Nature of Business     66  
 
    7.08     Transactions with Affiliates     66  
 
    7.09     Burdensome Agreements     66  
 
    7.10     Use of Proceeds     66  
 
    7.11     Financial Covenants     67  
 
                    ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     68  
 
    8.01     Events of Default     68  
 
    8.02     Remedies Upon Event of Default     70  
 
    8.03     Application of Funds     70  
 
                    ARTICLE IX. ADMINISTRATIVE AGENT     71  
 
    9.01     Appointment and Authorization of Agent     71  
 
    9.02     Delegation of Duties     71  
 
    9.03     Liability of Agent     72  
 
    9.04     Reliance by Agent     72  

ii



--------------------------------------------------------------------------------



 



                      Section               Page
 
    9.05     Notice of Default     72  
 
    9.06     Credit Decision; Disclosure of Information by Agent     73  
 
    9.07     Indemnification of Agent     73  
 
    9.08     Agent in its Individual Capacity     73  
 
    9.09     Successor Agent     74  
 
    9.10     Agent May File Proofs of Claim     74  
 
    9.11     Collateral and Guaranty Matters     75  
 
    9.12     Other Agents; Arrangers and Managers     75  
 
                    ARTICLE X. MISCELLANEOUS     75  
 
    10.01     Amendments, Etc     75  
 
    10.02     Notices and Other Communications; Facsimile Copies     76  
 
    10.03     No Waiver; Cumulative Remedies     78  
 
    10.04     Attorney Costs, Expenses and Taxes     78  
 
    10.05     Indemnification by Borrower     78  
 
    10.06     Payments Set Aside     79  
 
    10.07     Successors and Assigns     79  
 
    10.08     Confidentiality     82  
 
    10.09     Set-off     82  
 
    10.10     Interest Rate Limitation     83  
 
    10.11     Counterparts     83  
 
    10.12     Conflict Provisions     83  
 
    10.13     Survival of Representations and Warranties     83  
 
    10.14     Severability     83  
 
    10.15     Tax Forms     83  
 
    10.16     Replacement of Lenders     85  
 
    10.17     Governing Law     85  
 
    10.18     Waiver of Right to Trial by Jury     86  
 
    10.19     Time of the Essence     86  
 
    10.20     Joint and Several Liability; Cross-Guaranty     86  
 
    10.21     Entire Agreement     87  
 
                    SIGNATURES     S-1  

iii



--------------------------------------------------------------------------------



 



          SCHEDULES
 
       
 
  1.01   Mandatory Costs
 
  1.02   Existing Letters of Credit
 
  2.01   Commitments and Applicable Percentages
 
  5.13   Subsidiaries and Other Equity Investments
 
  7.01   Existing Liens
 
  7.03   Existing Indebtedness
 
  10.02   Agent’s Office, Certain Addresses for Notices
 
        EXHIBITS
 
       
 
  A-1   Revolving Note
 
  A-2   Term Note
 
  B   Guaranty
 
  C-1   Committed Loan Notice
 
  C-2   Swing Line Loan Notice
 
  D   Compliance Certificate
 
  E   Pledge Agreement
 
  F   Assignment Agreement
 
  G   Opinion Matters

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     THIS CREDIT AGREEMENT (“Agreement”) is entered into as of June 29, 2005,
among POWELL INDUSTRIES, INC., a Delaware corporation (“Parent”), Inhoco 3210
Limited, an entity organized under the laws of England and Wales (“Inhoco”), and
Switchgear & Instrumentation Properties Limited, an entity organized under the
laws of England and Wales (“SI Properties” and together with Inhoco, “UK
Borrower”), each lender from time to time party to this Agreement (collectively,
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Agent,
Swing Line Lender and L/C Issuer.

     A. Parent has requested that Lenders extend credit to Parent in the maximum
principal amount of $22,000,000 in the form of a revolving credit facility.

     B. UK Borrower has requested that Lenders extend credit to UK Borrower in
the maximum principal amount of £4,000,000 in the form of a revolving credit
facility.

     C. UK Borrower has requested that Lenders make a single advance term loan
to UK Borrower in the amount of £6,000,000.

     D. Lenders are willing to extend the revolving credit and make the term
loan on the terms and conditions of this Agreement.

     In consideration of the mutual covenants and agreements set out in this
Agreement, the parties to this Agreement covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

     1.01 Defined Terms. As used in this Agreement,

     Acquisition means the direct or indirect purchase or acquisition, whether
in one or more related transactions, of all or substantially all of the capital
stock of any Person or group of Persons or all or substantially all of the
assets, liabilities, and business of any Person or group of Persons, or a
business unit, division, or group of a Person.

     Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by Agent.

     Affiliate means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent. For purposes of this definition,
each of the following are “Affiliates” of the others (i) each Guarantor, and
(ii) each Borrower.

     Agent means Bank of America in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

1



--------------------------------------------------------------------------------



 



     Agent’s Office means, with respect to any currency, the Agent’s address
and, as appropriate, account as set forth on Schedule 10.02 with respect to such
currency, or such other address or account with respect to such currency as the
Agent may from time to time notify to the Parent and the Lenders.

     Aggregate Commitments means the Commitments of all of the Lenders.

     Agreement means this Credit Agreement, and all schedules and exhibits to
this Agreement.

     Alternative Currency means Sterling and each other currency (other than
Dollars) that is approved in accordance with Section 1.05.

     Alternative Currency Equivalent means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

     Alternative Currency Sublimit means, when determined, an amount equal to
£4,000,000. The Alternative Currency Sublimit is part of, and not in addition
to, the Aggregate Commitments.

     Applicable Percentage means, with respect to each Lender at any time,
(a) in respect of the Aggregate Commitments, a fraction (expressed as a
percentage, carried out to the ninth decimal place), of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of each Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set out opposite the name of
such Lender on Schedule 2.01 or in the Assignment Agreement pursuant to which
such Lender becomes a party to this Agreement, as applicable.

     Applicable Rate means, except as specified below, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set out in the most
recent Compliance Certificate received by Agent pursuant to Section 6.02(b):

                                      Pricing   Consolidated Leverage  
Eurocurrency             Letter of Credit     Commitment Level   Ratio   Rate +
  Base Rate +   Fee   Fee
1
  <1.25   1.00%       0 %     1.00%       0.20 %
2
  ³1.25:1.00 but <1.75:1.00   1.25%       0 %     1.25%       0.25 %
3
  ³1.75:1.00 but <2.25:1.00   1.50%       0 %     1.50%       0.25 %
4
  ³2.25   1.75%       0.25 %     1.75%       0.375 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 4 shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the first Business Day after a Compliance
Certificate establishing a lower applicable Pricing Level is delivered pursuant
to Section 6.02(b). Notwithstanding the foregoing but subject to the foregoing
proviso, the Letter of Credit fee from the Closing Date through the fiscal
quarter ending April 30, 2006

2



--------------------------------------------------------------------------------



 



shall be determined based on the then applicable Letter of Credit fee minus
0.50% and thereafter the Letter of Credit fee shall determined as set out above.
The Applicable Rate in effect on the Closing Date through Agent’s receipt of the
Compliance Certificate pursuant to Section 6.02 shall be determined based upon
Pricing Level 4.

     Applicable Time means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the L/C Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

     Assignment Agreement means an Assignment Agreement substantially in the
form of Exhibit F.

     Attorney Costs means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, if Agent has
reasonably determined with respect to any particular legal matter that it will
be more cost effective to use internal legal counsel in lieu of external legal
counsel and Agent has notified Parent of such determination, then without
duplication, Attorney Costs shall include a reasonable allocated cost of
internal legal services performed for such particular legal matter and all
reasonable expenses and disbursements directly incurred with respect to such
matter by internal counsel.

     Attributable Indebtedness means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

     AutoBorrow Agreement means the AutoBorrow Service Agreement dated on or
about October 25, 2001, between Parent and Bank of America, as the same may be
amended, restated or otherwise modified from time to time.

     Available Revolving Amount means, when determined, an amount equal to the
Revolving Committed Amount minus the Outstanding Amount of all Revolving Loans,
L/C Obligations, and Swing Line Loans.

     Availability Period means in respect of the Revolving Facility, the period
from the Closing Date to the earliest of (a) the Termination Date, (b) the date
of termination of the Aggregate Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Lender to make Revolving
Loans and of the obligation of the of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

     Bank of America means Bank of America, N.A. and its successors.

     Base Rate means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

     Base Rate Committed Loan means a Committed Loan that bears interest based
on the Base Rate.

3



--------------------------------------------------------------------------------



 



     Base Rate Loan means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

     Bonds shall mean the $8,000,000.00 Illinois Development Finance Authority
Industrial Development Revenue Bonds (Delta-Unibus, Inc. Project) Series 2001.

     Borrower means each of Parent, Inhoco and SI Properties, which are
collectively, “Borrowers.”

     Borrowing means a Revolving Borrowing, a Term Borrowing, or a Swing Line
Borrowing, as the context may require.

     Business Day means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent’s Office with respect to Obligations
denominated in Dollars is located and:

          (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

          (b) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

          (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

          (d) if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

     Capital Expenditure means for any Person, all expenditures for assets
which, in accordance with GAAP, are properly classified as equipment, real
property, improvements, fixed assets or similar types of capitalized assets and
which would be required to be capitalized and shown on the balance sheet of such
person.

     Cash Collateralize has the meaning specified in Section 2.03(g).

     Cash Equivalents means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition, (b) U.S. Dollar denominated time deposits and
certificates of deposit maturing within one (1) year from the date of
acquisition thereof with any Lender or any other financial institution whose
short-term senior unsecured debt rating is at least A-1 from S&P

4



--------------------------------------------------------------------------------



 



or P-1 from Moody’s, (c) Eurocurrency or Euro denominated time deposits and
certificates of deposit maturing within 12 months from the date of acquisition
thereof with any Lender or any other financial institution whose short-term
senior unsecured debt rating is at least A-1 from S&P or P-1 from Moody’s,
(d) commercial paper or Eurocommercial paper with a rating of at least A-1 from
S&P or P-1 from Moody’s, (e) repurchase obligations entered into with any Lender
or any other financial institution whose short-term senior unsecured debt rating
is at least A-1 from S&P or P-1 from Moody’s, which are secured by a fully
perfected security interest in any obligation of the type described in (a) above
and has a market value of the time such repurchase is entered into of not less
than 100% of the repurchase obligation of such Lender or such other Person
thereunder, (f) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within twelve (12) months from the date of
acquisition thereof, and (g) money market funds which have at least
$1,000,000,000 in assets and which invest primarily in securities of the types
described in clauses (a) through (f) above.

     Change in Law means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

     Change of Control means, with respect to Parent, an event or series of
events by which:

          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, but excluding
(i) any employee benefit plan of such person or its subsidiaries, and any person
or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and (ii) Tom Powell and his Affiliates) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of Parent entitled to vote
for members of the board of directors or equivalent governing body of Parent on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

          (b) with respect to Parent, an event or series of events by which
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

5



--------------------------------------------------------------------------------



 



          (c) any Person or two or more Persons acting in concert (other than
Tom Powell and his Affiliates) shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of Parent, or control over the equity securities of Parent entitled to vote for
members of the board of directors or equivalent governing body of Parent on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities.

     Closing Date means the first date all the conditions precedent in
Section 4.01(a) are satisfied or waived in accordance with Section 4.01(a).

     Code means the Internal Revenue Code of 1986.

     Collateral is defined in Section 2.14.

     Commitment means, as to each Lender, its obligation to (a) make Revolving
Loans to Borrowers under the Revolving Facility, (b) make Term Loans to UK
Borrower under the Term Facility, (c) purchase participations in L/C
Obligations, and (d) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set out opposite such Lender’s name on Schedule 2.01 or in the Assignment
Agreement pursuant to which such Lender becomes a party to this Agreement, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

     Committed Borrowing means a Revolving Borrowing or a Term Borrowing.

     Committed Loan means a Revolving Loan or a Term Loan.

     Committed Loan Notice means a notice of (a) in respect of the Revolving
Facility, (i) a Revolving Borrowing, (ii) a conversion of Revolving Loans from
one Type to the other, or (iii) a continuation of Eurocurrency Rate Revolving
Loans, pursuant to Section 2.02(a), or (b) in respect of the Term Facility,
(i) the initial Term Borrowing, (ii) a conversion of Term Loans from one Type to
the other, or (iii) a continuation of Eurocurrency Rate Term Loans, in each case
pursuant to Section 2.02(a), and which, if in writing, shall be substantially in
the form of Exhibit C-1.

     Company or Companies means, at any time, Parent and its Subsidiaries.

     Compliance Certificate means a certificate substantially in the form of
Exhibit D.

     Consolidated EBITDA means, for any period, for Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period;
(b) the amount paid or the provision for federal, state, local and foreign
income taxes payable by Parent and its Subsidiaries for such period; and (c) the
following non-cash charges deducted in determining such Consolidated Net Income:
(i) depreciation and amortization expense; (ii) charges for the write-off or
write-down in the book value of goodwill, and (iii) other non-cash charges
approved by Agent.

     Consolidated Fixed Charge Coverage Ratio means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended for which Borrowers
have delivered Current Financial Statements pursuant to Section 6.01(a) or (b)
minus (ii) cash federal, state, local, and foreign income taxes for Parent and
its

6



--------------------------------------------------------------------------------



 



Subsidiaries for such period, minus actual cash Capital Expenditures paid during
such period, to (b) Debt Service.

     Consolidated Funded Indebtedness means, as of any date of determination,
for Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, plus (b) all purchase money Indebtedness, plus (c) all direct
obligations under surety bonds in respect of which demand has been made for
performance by the surety, (d) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, and similar instruments, plus (e) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), plus (f) Attributable Indebtedness
in respect of capital leases and Synthetic Lease Obligations, plus (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than Parent or
any Subsidiary, and plus (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which Parent or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to Parent or such Subsidiary.

     Consolidated Interest Charges means, for any period, for Parent and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Parent and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and reduced by amounts
received pursuant to any interest rate hedging agreements, plus (b) the portion
of rent expense of Parent and its Subsidiaries with respect to such period under
capital leases, if any, that is treated as interest in accordance with GAAP.

     Consolidated Leverage Ratio means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which Borrowers have delivered Current Financial Statements pursuant
to Section 6.01(a) or (b).

     Consolidated Net Income means, for any period, for Parent and its
Subsidiaries on a consolidated basis, the net income of Parent and its
Subsidiaries (excluding extraordinary gains and in each case the tax effects
thereon for that period.

     Consolidated Tangible Net Worth means, as of any date of determination, for
Parent and its Subsidiaries on a consolidated basis, the difference of
(a) Shareholders’ Equity of Parent and its Subsidiaries on that date minus
(b) the Intangible Assets of Parent and its Subsidiaries on that date.

     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     Control has the meaning specified in the definition of “Affiliate.”

     Credit Extension means each of the following: (a) a Borrowing; and (b) an
L/C Credit Extension.

     Current Financial Statements means, when determined, the consolidated
financial statements of Parent and its Subsidiaries most recently delivered to
Agent under Section 6.01.

7



--------------------------------------------------------------------------------



 



     Debt Service means, when determined, the sum of the following, without
duplication (a) the principal amount of all Consolidated Funded Indebtedness
having a maturity longer than one year (other than the Term Principal Debt) and
paid during the most recently completed four fiscal quarters period, plus
(b) Consolidated Interest Charges paid during the most recently completed four
fiscal quarters period, plus (c) payments made on the Term Principal Debt
pursuant to Section 2.07(a) for the most recently completed four fiscal quarters
period.

     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

     Default means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

     Default Rate means an interest rate equal to the lesser of (a) the Maximum
Rate and (b) the sum of (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided that, with
respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2% per annum, in each case to the fullest extent permitted by
applicable Laws.

     Defaulting Lender means any Lender that (a) has failed to fund any portion
of the Revolving Loans, the Term Loans, participations in L/C Obligations, or
participations in Swing Line Loans required to be funded by it hereunder within
1 Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within 1 Business Day of the date when due,
unless the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a Debtor Relief Law.

     Designated Account means the deposit account identified as account no.
2552900284 with Bank of America.

     Designated Sublimit means (a) with respect to Parent, $22,000,000, and
(b) with respect to UK Borrower, £4,000,000.

     Disposition or Dispose means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

     Dollar and $ mean lawful money of the United States.

     Dollar Equivalent means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

     Domestic Subsidiary means any Subsidiary that is organized under the laws
of any political subdivision of the United States.

     Eligible Assignee has the meaning specified in Section 10.07(g).

8



--------------------------------------------------------------------------------



 



     Eligible Cash Equivalents means, at any time, all Cash Equivalents on
deposit with Agent or any Lender which are subject to an Agency Account
Agreement.

     Eligible Stocks means any common or preferred stock which (a) is not
subject to statutory or contractual restrictions on sales, transfers or
dispositions, (b) is traded on a U.S. national stock exchange or included in the
National Market tier of NASDAQ and (c) is issued by a company with a market
capitalization, as of the close of the most recent trading day (excluding after
hours trading), of at least $500,000,000, and has, as of the close of the most
recent trading day (excluding after hours trading), a per share price of at
least $15.00.

     Eminent Domain Event means any Governmental Authority or any Person acting
under a Governmental Authority institutes proceedings to condemn, seize or
appropriate all or part of any asset of a Company.

     Eminent Domain Proceeds means all amounts received by any Company as a
result of any Eminent Domain Event.

     EMU means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

     EMU Legislation means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.

     Environmental Laws means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

     Environmental Liability means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

     Equity Interests means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

     ERISA means the Employee Retirement Income Security Act of 1974.

     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with Borrower or an Affiliate within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a

9



--------------------------------------------------------------------------------



 



plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

     Euro and EUR mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

     Eurocurrency Rate means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) at approximately 11:00 a.m., London time, 2 Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) 2 Business Days prior to the commencement of such
Interest Period.

     Eurocurrency Rate Loan means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

     Event of Default has the meaning specified in Section 8.01.

     Excluded Taxes means, with respect to the Agent, any Lender, the L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located and (c) except as provided in the following sentence,
in the case of a Foreign Lender (other than an assignee pursuant to a request by
Borrowers under Section 10.16), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 3.01(a).
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes”

10



--------------------------------------------------------------------------------



 



shall not include any withholding tax imposed at any time on payments made by or
on behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with the last paragraph
of Section 3.01(e).

     Existing Letters of Credit means those certain letters of credit described
on attached Schedule 1.02.

     Existing Loan Agreement means that certain Amended and Restated Loan
Agreement dated October 25, 2001, between Parent, as borrower, and Bank of
America, as lender (as amended).

     Federal Funds Rate means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

     Fee Letter means letter agreement, dated June 17, 2005, between the Parent
and Bank of America.

     Fiscal Year means, as to Parent and its Subsidiaries, their fiscal year
ending October 31.

     Foreign Lender means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction

     Foreign Obligor means a Loan Party that is a Foreign Subsidiary.

     Foreign Subsidiary means any Subsidiary that is organized under the laws of
a jurisdiction other than the United States, a State thereof or the District of
Columbia.

     FRB means the Board of Governors of the Federal Reserve System of the
United States.

     Funded Indebtedness means, for any Person, the sum of, without duplication,
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, plus (b) the
outstanding principal amount of all purchase money Indebtedness, plus (c) all
direct obligations arising under letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, plus (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), plus (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations, plus
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of other Persons, and
plus (g) all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

11



--------------------------------------------------------------------------------



 



     GAAP means generally accepted accounting principles in the United States
set out in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

     Guarantee means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

     Guarantor means each Subsidiary of Parent and any other Person executing a
Guaranty, excluding Foreign Subsidiaries.

     Guaranty means a guaranty in favor of Agent, for the ratable benefit of the
Lenders, substantially in the form of Exhibit B.

     Hazardous Materials means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

     Indebtedness means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

12



--------------------------------------------------------------------------------



 



          (c) net obligations of such Person under any Swap Contract;

          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

          (f) capital leases and Synthetic Lease Obligations; and

          (g) all Guarantees of such Person in respect of any of the foregoing.

     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

     Indemnified Liabilities has the meaning set out in Section 10.05.

     Indemnified Taxes means Taxes other than Excluded Taxes.

     Indemnitees has the meaning set out in Section 10.05.

     Initial Financial Statements means the unaudited consolidated balance sheet
of Parent and its Subsidiaries for the fiscal quarter ended April 30, 2005, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of Parent and its Subsidiaries,
including the notes thereto.

     Insurance Proceeds means all cash and non-cash proceeds in respect of any
insurance policy maintained by any Company under the terms of this Agreement.

     Intangible Assets means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

     Interest Payment Date means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date (in respect of the Term Facility) or the Termination Date (in
respect of the Revolving Facility), as applicable; provided that, if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date (in respect of the Term
Facility) or the Termination Date (in respect of the Revolving Facility), as
applicable.

13



--------------------------------------------------------------------------------



 



     Interest Period means as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed, converted to,
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by a Borrower in its Loan Notice, as the
case may be; provided that:

          (a) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

          (b) any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

          (c) no Interest Period shall extend beyond the Termination Date or the
Maturity Date, as applicable.

     Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

     IP Rights has the meaning set out in Section 5.18.

     IRS means the United States Internal Revenue Service.

     ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

     Issuer Documents means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

     Laws means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

     L/C Advance means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.

14



--------------------------------------------------------------------------------



 



     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

     L/C Issuer means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

     L/C Obligations means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

     Lender has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.

     Lending Office means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrowers and
Agent.

     Letter of Credit means any stand-by letter of credit issued hereunder and
shall include the Existing Letters of Credit.

     Letter of Credit Application means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

     Letter of Credit Fee has the meaning specified in Section 2.03(i).

     Letter of Credit Sublimit means (a) with respect to Parent, $22,000,000,
and (b) with respect to UK Borrower, £4,000,000. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Committed Amount.

     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

     Liquid Assets means shall mean the following assets owned by a Loan Party
(excluding assets of any retirement plan) which (i) are not the subject of any
Lien other than a Permitted Lien, or other arrangement with any creditor to have
its claim satisfied out of the asset (or proceeds thereof) prior to the general
creditors of such Loan Party may be converted to cash by sale or other means
within 30 days:

          (a) Cash or Eligible Cash Equivalents;

15



--------------------------------------------------------------------------------



 



          (b) Demand deposits or interest-bearing time and eurodollar deposits,
certificates of deposit or similar banking arrangements held in the United
States where either (x) such deposits or other arrangements are held with banks
or other financial institutions which have capital and surplus of not less than
$500,000,000 or (y) such deposits are fully FDIC-insured;

          (c) Direct obligations of the United States of America in the form of
United States Treasury obligations or any governmental agency or instrumentality
whose obligations constitute full faith and credit obligations of the United
States of America and which are regularly traded on a public marker or exchange;

          (d) Commercial paper rated P-1 by Moody’s Investors Services, Inc. or
A-1 by Standard & Poor’s Corporation, a division of McGraw Hill, Inc.;

          (e) Eligible Stocks, either owned directly by a Loan Party or managed
on such Loan Party’s behalf by (x) any nationally recognized investment advisor
or (y) any investment advisor who or which has assets under management in excess
of $500,000,000;

          (f) Mutual funds or money market funds that invest substantially all
of their assets in instruments described above in (a), (b), (c), (d), (e) and/or
(f) of this definition and which are quoted in either the Wall Street Journal or
Barron’s; and

          (g) securities with maturities of one year or less from the date of
acquisition which are issued, insured, or fully guaranteed by any state,
commonwealth or territory of the United States or by any political subdivision
or taxing authority of such state, commonwealth or territory.

     Loan means an extension of credit by a Lender to any Borrower under
Article II in the form of a Revolving Loan, a Term Loan, or a Swing Line Loan.

     Loan Documents means this Agreement, each Note, the Security Documents,
each Guaranty, the AutoBorrow Agreement, the Fee Letter, and all Swap Contracts
under which any Lender or any Affiliate of any Lender is a party.

     Loan Parties means, collectively, each Borrower and each Guarantor.

     Mandatory Cost means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

     Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
Parent and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

     Maturity Date means the earlier of (a) December 31, 2010, or (b) the
acceleration of maturity of the Term Facility in accordance with Section 8 of
this Agreement.

     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

16



--------------------------------------------------------------------------------



 



     Net Proceeds means (a) with respect to any Disposition of any asset by any
Person, the aggregate amount of cash and non-cash proceeds from such Disposition
received by, or paid to or for the account of, such Person, net of customary and
reasonable out-of-pocket costs, fees, and expenses (including attorneys’ fees),
and (b) with respect to the issuance of equity securities, debt securities,
subordinated debt, or similar instruments, or the incurrence of Indebtedness,
the cash and non-cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection with such issuance. Non-cash proceeds include any
proceeds received by way of deferred payment of principal pursuant to a note,
installment receivable, purchase price adjustment receivable, or otherwise, but
only as and when received.

     Note means, as applicable, a Revolving Note or a Term Note.

     Obligations means all advances to, and Indebtedness, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

     Other Taxes means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

     Outstanding Amount means (a) with respect to Committed Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Committed Loans, occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the amount Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursement by any
Borrower of Unreimbursed Amounts.

     Overnight Rate means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount

17



--------------------------------------------------------------------------------



 



approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

     Parent is defined in the preamble this Agreement.

     Participant has the meaning specified in Section 10.07(d).

     Participating Member State means each state so described in any EMU
Legislation.

     PBGC means the Pension Benefit Guaranty Corporation.

     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding six plan years.

     Permitted Liens means the Liens permitted under Section 7.01.

     Person means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

     Pledge Agreement means each Pledge Agreement in substantially the form of
Exhibit E.

     Register has the meaning set out in Section 10.07(c).

     Related Parties means Agent, such Person’s Affiliates and the partners,
officers, directors, employees, agents and advisors of such Person and such
Person’s Affiliates.

     Reportable Event means any of the events set out in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

     Request for Credit Extension means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans or Term Loans, a Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

     Required Lenders means, as of any date of determination, Lenders having at
least 66-2/3% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
at least 66-2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that, the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

18



--------------------------------------------------------------------------------



 



     Responsible Officer means the chief executive officer, president, chief
financial officer, treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

     Restricted Payment means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

     Revaluation Date means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Agent shall determine or the Required Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, (iv) in the case of
the Existing Letters of Credit, the date that the conditions precedent in
Section 4.01(c) are satisfied and (v) such additional dates as Agent or the L/C
Issuer shall determine or the Required Lenders shall require. in the amount
specified therein.

     Revolving Borrowing means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

     Revolving Committed Amount means the total of the Revolving Committed
Amount set out on Schedule 2.01.

     Revolving Facility means the revolving credit facility made available by
the Lenders pursuant to Section 2.01(b).

     Revolving Loan means a loan by a Lender under the Revolving Facility.

     Revolving Note and Revolving Notes means, that promissory note
substantially in the form of Exhibit A-1 executed by the applicable Borrower and
made payable to a Lender in the original principal amount of such Lender’s
Applicable Percentage of the Revolving Committed Amount, and in the case of the
Swing Line Lender, such amount includes the Swing Line Sublimit.

     Revolving Principal Debt means, when determined, the outstanding principal
balance of all Revolving Notes.

     Same Day Funds means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

19



--------------------------------------------------------------------------------



 



     SEC means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

     Security Documents means all Pledge Agreements and all documents executed
in connection therewith to create or perfect a Lien on the Collateral.

     Shareholders’ Equity means, as of any date of determination, consolidated
shareholders’ equity of Parent and its Subsidiaries as of that date determined
in accordance with GAAP.

     Special Notice Currency means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

     Spot Rate for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date 2 Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

     Sterling and “£” means the lawful currency of the United Kingdom.

     Subject Acquisition means the Acquisition by Parent or Inhoco of all of
substantially the assets of Switchgear & Instrumentation Limited pursuant to
that certain Agreement for the sale and purchase of certain assets and the
assumption of certain liabilities of Switchgear & Instrumentation Limited
between Inhoco, as buyer, and Switchgear & Instrumentation Limited, as seller.

     Subordinated Indebtedness means Indebtedness which is contractually
subordinated in right of payment, collection, enforcement and lien rights to the
prior payment in full of the Obligation on terms satisfactory to Required
Lenders, and includes Indebtedness in the form of subordinated convertible
debentures or subordinated promissory notes.

     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references in this Agreement to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of Borrowers.

     Swap Contract means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

20



--------------------------------------------------------------------------------



 



(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement, in each case to the extent any Loan Party is obligated
thereon.

     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

     Swing Line means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

     Swing Line Borrowing means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

     Swing Line Lender means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

     Swing Line Loan has the meaning specified in Section 2.04(a).

     Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C-2.

     Swing Line Sublimit means an amount equal to the lesser of (a) $3,000,000,
and (b) the Revolving Committed Amount. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Committed Amount.

     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

     TARGET Day means any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Agent to be a suitable replacement) is open for the settlement of payments
in Euro.

     Tax Code means the Internal Revenue Code of 1986.

     Taxes means, for any Person, taxes, assessments or other governmental
charges or levies imposed upon that Person, its income, or any of its
properties, franchises or assets.

21



--------------------------------------------------------------------------------



 



     Term Borrowing means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

     Term Committed Amount means the total of the Term Committed Amount set out
on Schedule 2.01.

     Term Facility is defined in Section 2.01(a).

     Term Loan means a Loan by a Lender under the Term Facility.

     Term Note and Term Notes means, that promissory note substantially in the
form of Exhibit A-2 executed by UK Borrower and made payable to a Lender in the
original principal amount of such Lender’s Applicable Percentage of the Term
Committed Amount.

     Term Principal Debt means, when determined, the outstanding principal
balance of all Term Notes.

     Termination Date means the earlier of (a) June 30, 2008, or (b) the
effective date that the Lenders’ commitments to make Revolving Loans and
purchase participations in L/C’s and Swing Line Loans are otherwise cancelled or
terminated in accordance with Section 8 of this Agreement, or otherwise.

     Total Outstandings means the aggregate Outstanding Amount of all Loans and
all L/C Obligations.

     Type means with respect to a Revolving Loan or the Term Loan, its character
as a Base Rate Loan or a Eurocurrency Rate Loan.

     UCC means the Uniform Commercial Code, as adopted in Texas and as amended
from time to time.

     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

     United States and U.S. mean the United States of America.

     Unreimbursed Amount has the meaning set out in Section 2.03(c)(i).

     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified in this Agreement or in
such other Loan Document:

          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

          (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

22



--------------------------------------------------------------------------------



 



          (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

          (iii) The term “including” is by way of example and not limitation.

          (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

          (c) Section headings in this Agreement and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

     1.03 Accounting Terms.

          (a) Generally. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Initial
Financial Statements and the Current Financial Statements, except as otherwise
specifically prescribed in this Agreement.

          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set out in any Loan
Document, and either Borrowers or the Required Lenders shall so request, Agent,
the Lenders and Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrowers shall
provide to Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

     1.04 Exchange Rates; Currency Equivalents.

          (a) The Agent or the L/C Issuer, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Agent or the L/C Issuer, as applicable.

          (b) Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or

23



--------------------------------------------------------------------------------



 



extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Committed Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by Agent or the L/C
Issuer, as the case may be.

     1.05 Additional Alternative Currencies.

          (a) Borrowers may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that,
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Agent and the Lenders; and
in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Agent and the L/C
Issuer.

          (b) Any such request shall be made to the Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Agent and, in the case of
any such request pertaining to Letters of Credit, the L/C Issuer, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Agent shall promptly notify each Lender thereof;
and in the case of any such request pertaining to Letters of Credit, the Agent
shall promptly notify the L/C Issuer thereof. Each Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the
case of a request pertaining to Letters of Credit) shall notify the Agent, not
later than 11:00 a.m., 10 Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

          (c) Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the Agent
shall so notify Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Committed
Borrowings of Eurocurrency Rate Loans; and if the Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Agent shall so notify Borrower and such currency shall thereupon be deemed for
all purposes to be an Alternative Currency hereunder for purposes of any Letter
of Credit issuances. If the Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.05, the Agent shall promptly so
notify Borrower.

     1.06 Change of Currency

          (a) Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of

24



--------------------------------------------------------------------------------



 



accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

          (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Agent may from time to time specify to
be appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

          (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Agent may from time to time specify to
be appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

     1.07 Times of Day. Unless otherwise specified, all references in this
Agreement to times of day shall be references to Central time (daylight or
standard, as applicable).

     1.08 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

     2.01 Term Facility and Revolving Facility.

          (a) Term Commitment. Subject to the terms and conditions of this
Agreement, on the Closing Date each Lender severally and not jointly agrees to
make a Loan to UK Borrower in Sterling in an amount equal to its Applicable
Percentage of the Term Committed Amount, in a single Base Rate Loan (subject to
conversion to a Eurocurrency Rate Loan pursuant to Section 2.03) which when
prepaid or repaid may not be reborrowed (the “Term Facility”). The Loan under
the Term Facility is subject to the following conditions:

          (i) The Term Borrowing must occur on the Closing Date which must be a
Business Day;

          (ii) the Term Borrowing must be in the Term Committed Amount; and

          (iii) after giving effect to the Term Loan, (1) the Total Outstandings
shall not exceed the Aggregate Commitments, (2) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (3) the Outstanding Amounts of such Lender’s Term
Loans may not exceed such Lender’s Applicable Percentage of the Term Committed
Amount.

25



--------------------------------------------------------------------------------



 



          (b) Revolving Commitment. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make one or more Revolving Loans to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an amount not to
exceed at any time outstanding the amount of such Lender’s Commitment which,
subject to the other terms and conditions of this Agreement, Borrowers may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01 (the “Revolving Facility”). Lenders’ commitments to lend under
the Revolving Facility shall expire at 1:00 p.m. on the last Business Day
preceding the Termination Date, provided that, Borrowers’ obligations and
Lenders’ rights under the Loan Documents shall continue in full force and effect
until the Obligation is paid in full. Revolving Loans under the Revolving
Facility are subject to the following conditions:

          (i) each Revolving Borrowing (unless the remaining Available Revolving
Amount is less) must be in an amount not less than $500,000 or a whole multiple
of $100,000 (if a Base Rate Loan) or $500,000 or a whole multiple of $100,000
(if a Eurocurrency Rate Loan) in excess thereof;

          (ii) no Revolving Borrowing may exceed the Available Revolving Amount;

          (iii) all Revolving Loans made to Parent shall be in Dollars; and

          (iv) after giving effect to any Revolving Loan, (1) the Outstanding
Amount of all Revolving Loans, L/C Obligations, and Swing Line Loans may not
exceed the Revolving Committed Amount, (2) the Total Outstandings shall not
exceed the Aggregate Commitments, (3) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (4) the aggregate Outstanding Amounts of all Revolving
Loans made to UK Borrower shall not exceed its Designated Sublimit, (5) the
aggregate Outstanding Amounts of all Revolving Loans made to Parent shall not
exceed its Designated Sublimit, (6) the aggregate Outstanding Amount of all
Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.

     2.02 Borrowings, Conversions and Continuations of Committed Loans.

          (a) Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon Borrower’s irrevocable notice to Agent, which may be given by
telephone. Each such notice must be received by Agent not later than 11:00 a.m.
(i) 3 Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans or of any conversion of
Eurocurrency Rate Loans to Base Rate Committed Loans, (ii) 4 Business Days (or 5
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Committed Loans. Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each conversion to Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each

26



--------------------------------------------------------------------------------



 



Committed Loan Notice (whether telephonic or written) shall specify (i) whether
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and , (vi) the currency of the Committed Loan to be borrower. If
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans provided, however, that in each case of a failure to timely
request a continuation of Committed Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan or reborrowed in other currency.

          (b) Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or the continuation of Committed Loans
denominated in a currency other than Dollars, in each case described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to Agent in Same Day Funds at
Agent’s Office not later than 1:00 p.m., in the case of any Committed Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Agent in the case of any Committed Loan in an Alternative Currency, in each case
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set out in Sections 4.02 and 4.03
(and, if such Borrowing is the initial Credit Extension, Section 4.01), Agent
shall make all funds so received available to Borrower in like funds as received
by Agent either by (i) crediting the account of Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) Agent by Borrower; provided that, if, on the date the Committed Loan Notice
with respect to such Borrowing denominated in Dollars is given by Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings, and,
second, shall be made available to Borrower as provided above.

          (c) Except as otherwise provided in this Agreement, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated in Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

27



--------------------------------------------------------------------------------



 



          (d) Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, Agent shall notify Borrower and the Lenders of any change in Bank
of America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

          (e) After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than 5 Interest
Periods in effect with respect to Committed Loans.

     2.03 Letters of Credit.

          (a) The Letter of Credit Commitment.

          (i) Subject to the terms and conditions set out in this Agreement,
(A) the L/C Issuer agrees, in reliance upon the agreements of the other Lenders
set out in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Termination Date, to issue Letters of
Credit denominated in Dollars for the account of Parent, and denominated in
Dollars or in one or more Alternative currencies for the account of UK Borrower,
and to amend Letters of Credit previously issued by it, in accordance with
clause (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of Borrowers and any drawing thereunder; provided that after giving
effect to any L/C Extension with respect to any Letter of Credit, (A) the Total
Outstandings shall not exceed the Aggregate Commitments, (B) the Outstanding
Amount of all Revolving Loans, L/C Obligations, and Swing Line Loans shall not
exceed the Revolving Committed Amount, (C) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans would exceed such
Lender’s Commitment, (D) the aggregate Outstanding Amount of the Revolving Loans
of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Applicable Percentage of the Revolving Committed Amount, (E) the Outstanding
Amount of the L/C Obligations for Parent shall not exceed its Letter of Credit
Sublimit, (F) the Outstanding Amount of the L/C Obligations for UK Borrower
shall not exceed its Letter of Credit Sublimit. Each request by the Borrowers
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Extension so requested complies
with the conditions set forth in the provisos to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
any Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. From and after the occurrence of the Closing Date and the
satisfaction of all conditions precedent in Section 4.01(c), all Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and shall
be subject to and governed by the terms and conditions hereof.

          (ii) The L/C Issuer shall not issue any Letter of Credit, if:

28



--------------------------------------------------------------------------------



 



          (1) the face amount of such requested Letter of Credit is greater than
$1,000,000, and the expiry date would occur after the Termination Date;

          (2) the face amount of such requested Letter of Credit is less than
$1,000,000, and the expiry date of such requested Letter of Credit would occur
more than 364 days after the Termination Date; and

          (3) the face amount of such requested Letter of Credit, collectively
with all Borrowers’ outstanding Letters of Credit with an expiry date after the
Termination Date, exceeds $3,000,000.

          (iii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

          (1) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

          (2) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

          (3) except as otherwise agreed by the Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $50,000.

          (4) except as otherwise agreed by the Agent and the L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

          (5) the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

          (6) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

          (7) a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

          (iv) The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of

29



--------------------------------------------------------------------------------



 



Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

          (v) The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

          (b) Procedures for Issuance and Amendment of Letters of Credit.

          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of any Borrower delivered to the L/C Issuer (with a copy to
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of such Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and Agent not later than
11:00 a.m. at least 2 Business Days (or such later date and time as the Agent
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer or Agent may
require.

          (ii) Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such Letter of Credit Application from Borrower and, if not,
the L/C Issuer will provide Agent with a copy thereof. Unless L/C Issuer has
received written notice from any Lender, the Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

          (iii) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the

30



--------------------------------------------------------------------------------



 



L/C Issuer will also deliver to Borrower and Agent a true and complete copy of
such Letter of Credit or amendment.

          (c) Drawings and Reimbursements; Funding of Participations.

          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and Agent thereof. In the case of a Letter of Credit denominated in an
Alternative Currency, Borrower shall reimburse L/C Issuer in such Alternative
Currency, unless (A) L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, Borrower shall have notified
the L/C Issuer promptly following receipt of the notice of drawing that Borrower
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), Borrower shall reimburse
the L/C Issuer through Agent in an amount equal to the amount of such drawing
and in the applicable currency. If Borrower fails to so reimburse the L/C Issuer
by such time, Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, Borrower shall be deemed
to have requested a Committed Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set out in Section 4.03 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that, the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

          (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to Agent for the account of the L/C Issuer, In Dollars, at
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to Borrower in such
amount. Agent shall remit the funds so received to the L/C Issuer in Dollars.

          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set out in Section 4.03 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event,

31



--------------------------------------------------------------------------------



 



each Lender’s payment to Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

          (iv) Until each Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

          (v) Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrowers or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that, each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set out in Section 4.03 (other than
delivery by Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided in this
Agreement.

          (vi) If any Lender fails to make available to Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
L/C Issuer submitted to any Lender (through Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

          (d) Repayment of Participations.

          (i) At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by Agent),
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in Dollars and
in the same funds as those received by Agent.

          (ii) If any payment received by Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Agent for the account of the L/C Issuer its Applicable Percentage thereof
on demand of Agent, plus interest thereon from the date

32



--------------------------------------------------------------------------------



 



of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

          (e) Obligations Absolute. The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

          (ii) the existence of any claim, counterclaim, set-off, defense or
other right that Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

          (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate does not strictly comply with the terms
of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

          (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or in the
relevant currency markets generally; or

          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower.

     Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

          (f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit)

33



--------------------------------------------------------------------------------



 



or to ascertain or inquire as to the validity or accuracy of any such document
or the authority of the Person executing or delivering any such document. None
of the L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that, this assumption is not intended to, and shall not, preclude
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Agent, any of their respective Related Parties, nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided that, anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

          (g) Cash Collateral. Upon the request of Agent, (i) if the L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing that has not been repaid, or
(ii) if, as of the Termination Date, any Letter of Credit is for any reason
remain outstanding, Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. In addition, if the Agent
notifies Borrower at any time that the Outstanding Amount of all L/C Obligations
at such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within 2 Business Days after receipt of such notice, Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
The Agent may, at any time and from time to time after the initial deposit of
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations. Sections 2.05 and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. Borrower hereby grants to Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.

          (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the L/C Issuer and Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit

34



--------------------------------------------------------------------------------



 



and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

          (i) Letter of Credit Fees. Borrower shall pay to Agent for the account
of each Lender in accordance with its Applicable Percentage, in Dollars, a
Letter of Credit fee (the “Letter of Credit Fee”) for each standby Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Termination Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Termination Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. In addition, Borrower shall pay directly to the
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

          (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

          (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Parent shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Parent hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Parent
and its Subsidiaries, and that the Parent’s business derives substantial
benefits from the businesses of such Subsidiaries.

     2.04 Swing Line Loans.

          (a) The Swing Line. Subject to the terms and conditions set out in
this Agreement, the Swing Line Lender agrees to, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, make loans in Dollars (each
such loan, a “Swing Line Loan”) to Borrower

35



--------------------------------------------------------------------------------



 



from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Applicable Percentage of the Revolving Committed
Amount; provided that, after giving effect to any Swing Line Loan, (i) the Total
Outstandings may not exceed the Aggregate Commitments, (ii) the Outstanding
Amount of all Revolving Loans, L/C Obligations, and Swing Line Loans may not
exceed the Revolving Committed Amount, (iii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (iv) the aggregate Outstanding Amounts of all
Revolving Loans made to UK Borrower shall not exceed its Designated Sublimit,
and (v) the aggregate Outstanding Amount of all Revolving Loans made to Parent
shall not exceed its Designated Sublimit; and provided further, that Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to the Swing Line Lender and Agent, which may be
given by telephone. Each such notice must be received by the Swing Line Lender
and Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $500,000 or a
greater integral multiple of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with Agent (by
telephone or in writing) that Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set out in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to Borrower at its office by (i) crediting the account of
Borrower on the books of the Swing Line Lender in Same Day Funds.

     (c) Refinancing of Swing Line Loans.

     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Revolving Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request

36



--------------------------------------------------------------------------------



 



shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the Available Amount and the conditions set out in Section 4.03. The
Swing Line Lender shall furnish Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to Agent. Each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Committed Loan Notice available to Agent in Same Day funds for the account
of the Swing Line Lender at Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to Borrower in
such amount. Agent shall remit the funds so received to the Swing Line Lender.

     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set out in this
Agreement shall be deemed to be a request by the Swing Line Lender that each of
the Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

     (iii) If any Lender fails to make available to Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

     (iv) Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that, each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set out in Section 4.03. No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided in this Agreement.

     (d) Repayment of Participations.

     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest

37



--------------------------------------------------------------------------------



 



payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate. Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

     (f) Payments Directly to Swing Line Lender. Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

     2.05 Prepayments.

     (a) Borrowers may, upon notice to the Agent, at any time or from time to
time voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Agent not later than
11:00 a.m. (A) 3 Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (B) 4 Business Days (or 5, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (iv) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and if Eurocurrency Loans are to be
prepaid, the Interest Period(s) of such Loans. Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by Borrowers,
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the applicable Committed Loans of the
Lenders in accordance with their respective Applicable Percentages.

     (b) Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and

38



--------------------------------------------------------------------------------



 



the Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any
such prepayment shall be in a minimum principal amount of $100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by Borrowers, Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that, Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Committed Loans and Swing Line Loans the Total Outstandings
exceed the Aggregate Commitments then in effect. The Agent may, at any time and
from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.

     (d) If the Agent notifies Borrowers at any time that the Outstanding Amount
of all Loans denominated in Alternative Currencies at any time exceeds the
Alternative Currency Sublimit then in effect, then, within 2 Business Days after
receipt of such notice, the Borrowers shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

     (e) If for any reason the Outstanding Amount of Revolving Loans, L/C
Obligations, and Swing Line Loans ever exceeds the Revolving Committed Amount,
then, subject to Section 2.01(c), Borrowers shall promptly, and in any event no
later than 3 Business Days after written notice from Agent, prepay the Revolving
Facility in an amount equal to the excess, together with all accrued and unpaid
interest on the principal amount prepaid and any additional amounts required
pursuant to Section 3.05 and/or Cash Collateralize the L/C Obligations; provided
that, Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(f) unless after the prepayment in full of the
Revolving Facility the Total Outstandings exceed the Aggregate Commitments then
in effect. All such prepayments shall be applied ratably among the Revolving
Notes (based on the proportion of each Revolving Note’s outstanding principal to
the Outstanding Amount of all Revolving Loans).

     (f) On the date such amounts are received by, or for the account of,
Borrowers (or the applicable Company), or in respect of clause (vi) below, on
the date specified in Section 6.02(c), the following amounts shall be paid to
Agent in the form received with any endorsement or assignment and shall be
applied to Outstanding Amount of Term Loans in accordance with this
Section 2.05(g):

     (i) 100% of the Net Proceeds of any Funded Indebtedness incurred by any
Company after the Closing Date, excluding the Obligations;

     (ii) 50% of the Net Proceeds from the issuance of any Equity Interest by
any Company, excluding Equity Interests issued (A) to officers or employees of
any Borrower as part of a compensation agreement, (B) to any current holder of
an Equity Interest in any Borrower pursuant to a commitment that became legally
enforceable against any Borrower prior to the Closing Date, and (C) in
connection with an Acquisition to which Agent has given its prior written
consent;

39



--------------------------------------------------------------------------------



 



     (iii) 100% of the Net Proceeds from the Disposition of any asset of any
Company (excluding Dispositions expressly permitted under Section 7.05), unless,
prior to or within 30 days after the applicable Company’s receipt of the
proceeds, a Responsible Officer of Parent delivers to Agent a certificate
certifying that such proceeds will be used to purchase a replacement asset that
is substantially similar to the asset being Disposed of or to acquire another
asset useful in such Company’s business within 60 days after such Company
receives such proceeds;

     (iv) 100% of Insurance Proceeds, unless, prior to or within 30 days after
the applicable Company’s receipt of the Insurance Proceeds, a Responsible
Officer of Parent delivers to Agent a certificate certifying that such proceeds
will be used to repair, restore or replace the remaining portion of the damaged
property or to acquire another asset useful in such Company’s business within
180 days after such Company receives such proceeds (or such longer period of
time as Agent and Parent agree is reasonable for the replacement of such damaged
property);

     (v) 100% of Eminent Domain Proceeds, unless, prior to or within 30 days
after the applicable Company’s receipt of the Eminent Domain Proceeds, a
Responsible Officer of Parent delivers to Agent a certificate certifying that
such proceeds will be used to repair, restore or replace the remaining portion
of the condemned property or to acquire another asset useful in such Company’s
business within 180 days after such Company receives such proceeds (or such
longer period of time as Agent and Parent agree is reasonable for the
replacement of such damaged property);

     Borrowers shall promptly apply such amounts to prepay the Outstanding
Amounts of the Term Loans, together with all accrued and unpaid interest on the
principal amount prepaid, until paid in full. All such prepayments shall be
applied ratably among the Term Notes (based on the proportion of each Term
Note’s outstanding principal to the Outstanding Amount of all Term Loans) and
then to the scheduled principal payments on each Term Note in the inverse order
of their maturity. After the Term Facility has been paid in full, (a) if no
Default or Event of Default exists, any excess proceeds shall be delivered to
Borrower, and (b) if a Default or Event of Default exists, Borrower shall
promptly apply the remaining proceeds to prepay the Outstanding Amounts of the
Revolving Loans, together with all accrued and unpaid interest on the principal
amount prepaid, until the Revolving Facility is paid in full. All remaining
proceeds shall be applied to Cash Collateralize the L/C Obligations, with any
excess proceeds being delivered to Borrower any other Person entitle to receive
such amounts. If all or part of the proceeds excluded from the mandatory
prepayment requirements of this Section 2.05 in accordance with clauses (iii),
(iv), or (v) above, are not used as certified within time specified in the
applicable certificate, the remaining portion of such proceeds shall immediately
be paid to Agent as a mandatory prepayment to be applied in accordance with this
Section 2.05.

     2.06 Termination or Reduction of Commitments. Borrower may, upon notice to
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Revolving Committed Amount; provided that (i) any such notice shall
be received by Agent not later than 11:00 a.m. 5 Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (iv) if, after
giving effect to any reduction of the Revolving Commitment Amount, the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Commitment Amount, such Sublimit
shall be automatically reduced by the amount of such excess. Agent will promptly
notify the Lenders of any such notice of termination or reduction of the

40



--------------------------------------------------------------------------------



 



Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

     2.07 Repayment of Loans.

     (a) UK Borrower shall repay to the Lenders (i) commencing March 31, 2006
and continuing on the last Business Day of each December, March, June, and
September, an amount equal to £300,000 in respect of the Term Principal Debt,
and (ii) on the Maturity Date, the Term Principal Debt outstanding on such date,
together with all accrued and unpaid interest on such principal amount and any
additional amounts required pursuant to Section 3.05.

     (b) Borrowers shall repay to the Lenders on the Termination Date the
Revolving Principal Debt outstanding on such date, together with all accrued and
unpaid interest on such principal amount and any additional amounts required
pursuant to Section 3.05.

     (c) Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date 5 Business Days after such Loan is made and (ii) the Termination
Date.

     2.08 Interest.

     (a) Subject to the provisions of clause (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the lesser of (x) the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; and (y) the Maximum Rate; (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Base Rate plus the Applicable Rate
and (y) the Maximum Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Base Rate plus the Applicable Rate
and (y) the Maximum Rate.

     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

41



--------------------------------------------------------------------------------



 



     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified in this Agreement. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

     2.09 Fees. In addition to certain fees described in Section 2.03 (i) and
(j):

     (a) Commitment Fee. Borrower shall pay to Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee in Dollars
equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Committed
Loans and (ii) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each
September, December, March, and June commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

     (b) Other Fees. Borrower shall pay to Agent for its own respective account
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

     2.10 Computation of Interest and Fees.All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that, any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.13(a), bear interest for one day. Each determination
by the Agent of an interest or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

     2.11 Evidence of Debt.

     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder to pay any amount owing
with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the

42



--------------------------------------------------------------------------------



 



accounts and records of Agent shall control in the absence of manifest error.
Upon the request of any Lender made through Agent, Borrower shall execute and
deliver to such Lender (through Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

     (b) In addition to the accounts and records referred to in clause (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit and Swing Line Loans. In the event of any conflict between
the accounts and records maintained by Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.

     2.12 Payments Generally.

     (a) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided in this Agreement and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by Borrower hereunder shall be made to Agent, for the account of
the respective Lenders to which such payment is owed, at Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified in
this Agreement. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Agent’s Office in such Alternative Currency and in Same Day Funds not
later than the Applicable Time specified by the Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. Agent will promptly distribute to each Lender its Applicable Percentage
(or other applicable share as provided in this Agreement) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by Agent (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Agent in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

     (b) Funding by Lenders; Presumption by Agent. (i) Unless Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurocurrency Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to the Agent such Lender’s share of
such Committed Borrowing, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to Agent, at
(A) in the case of a payment to be made by such

43



--------------------------------------------------------------------------------



 



Lender, the Overnight Rate and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to Agent for the same or an overlapping
period, Agent shall promptly remit to such Borrower the amount of such interest
paid by such Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to the Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to Agent.

     (ii) Payments by Borrowers; Presumptions by Agent. Unless Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that such
Borrower will not make such payment, Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Agent, at the Overnight Rate.

     A notice of Agent to any Lender or Borrower with respect to any amount
owing under this clause (b) shall be conclusive, absent manifest error.

     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to Borrower by Agent because the conditions to the applicable Credit Extension
set out in Article IV are not satisfied or waived in accordance with the terms
hereof, Agent shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.

     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans and to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Committed Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
purchase its participation or to make its payment under Section 10.04(c).

     (e) Funding Source. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

     2.13 Sharing of Payments. If, other than as expressly provided elsewhere in
this Agreement, any Lender shall obtain payment in respect of principal of or
interest on the Committed Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Agent of such fact, and (b) purchase from the other

44



--------------------------------------------------------------------------------



 



Lenders such participations in the Committed Loans and subparticipations in the
L/C Obligations or Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Agent of such fact, and (b) purchase (for cash at
face value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

     2.14 Security and Guaranties.

     (a) Collateral. The complete payment and performance of the Obligation
shall be secured by all of the items and types of property (collectively, the
“Collateral”) described as (a) collateral in the Security Documents. Borrower
shall and shall cause each of its Subsidiaries to execute all applicable
Security Documents necessary to pledge all of the Collateral it owns. Borrower
shall and shall cause each of its Subsidiaries to pledge to Agent for the
ratable benefit of Lenders (i) 100% of the voting capital stock (or similar
equity interest) of each of its Domestic Subsidiaries directly owed such Loan
Party, and (ii) 66% (or 100% of such Non-Domestic Subsidiary is not a “foreign
controlled corporation” under the Tax Code) of the voting capital stock (or
similar equity interest) of each non-Domestic Subsidiary, in each case within 10
Business Days after such Subsidiary is created or acquired.

     (b) Financing Statements. Parent shall, and shall cause each of its
Domestic Subsidiaries that has executed a Pledge Agreement to authorize
financing statements, continuation statements, or termination statements, or
take other action reasonably requested by Agent relating to the Collateral,
including any Lien search required by Agent.

     (c) Guaranties. Parent shall cause each Domestic Subsidiary to guarantee
the complete payment and performance of the Obligations (including the Term
Loans, the Revolving Loans, LC Obligations, LC Borrowings, and all Swap
Contracts) to which any Lender is a party) by executing and delivering a
Guaranty to Lender. Parent shall cause each new Domestic Subsidiary to guarantee
the complete payment and performance of the Obligations (including the Term

45



--------------------------------------------------------------------------------



 



Loans, the Revolving Loan, LC Borrowings and any Swap Contract) by executing and
delivering to Agent a Guaranty within 10 Business Days after such Subsidiary is
created or acquired.

     2.15 Debit Account. Borrower authorizes Agent to effect the payment of sums
due by Borrower under this Agreement by means of debiting the Designated
Account. This authorization shall not affect the obligation of Borrower to pay
such sums when due, without notice, if there are insufficient funds in such
account to make such payment in full on the due date thereof, or if Agent fails
to debit such account.

     2.16 Increase in Commitments.

     (a) Provided there exists no Default, upon notice to Agent (which shall
promptly notify the Lenders) at any time prior to June 30, 2006, the Borrowers
may on a one-time basis without payment of an underwriting fee to Agent, request
an increase in the Aggregate Commitments under the Revolving Committed Amount by
an amount not exceeding $8,000,000. At the time of sending such notice, the
Borrowers (in consultation with Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
10 Business Days from the date of delivery of such notice to the Lenders).

     (b) Each Lender shall notify Agent within such time period whether or not
it agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.

     (c) The Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, the Borrowers may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to Agent and its counsel. There shall be no fee for increasing the
Revolving Committed Amount under this Section 2.16 other than payment of Agent’s
requisite Attorney Costs incurred in connection with documentation of such
increase pursuant to this Section 2.16.

     (d) If the Aggregate Commitments are increased in accordance with this
Section 2.16, Agent and the Borrowers shall determine the effective date of such
increase (the “Increase Effective Date”) and the final allocation of such
increase. Agent and the Borrowers shall promptly notify the Lenders of the final
allocation of such increase and the Increase Effective Date.

     (e) As a condition precedent to such increase, the Borrowers shall deliver
to Agent a certificate of each Loan Party dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and, (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. Borrowers shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any

46



--------------------------------------------------------------------------------



 



revised Applicable Percentages arising form any nonratable increase in the
Commitments under this Section 2.16.

     (f) This Section 2.16 shall supercede any provisions in Sections 2.13 and
10.01 to the contrary.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01 Taxes.

     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes, provided that if any Borrower shall be required by any Laws to
deduct any Indemnified Taxes (including Other Taxes) from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, and (ii) such
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

     (b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

     (c) Indemnification by Borrowers. Each Borrower shall indemnify Agent, each
Lender and LC Issuer, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes and Other Taxes (including any Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to the amounts payable under
this Section) paid by Agent and such Lender of the LC Issuer, as the case may
be, and any penalties, interest or reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy of Agent), or by Agent on
its own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Parent (with a copy to Agent), at the time or
times prescribed by applicable law or reasonably requested by Parent or Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by Parent or Agent, shall
deliver such other documentation prescribed by

47



--------------------------------------------------------------------------------



 



applicable law or reasonably requested by Parent or Agent as will enable Parent
or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to Parent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Parent or Agent, but only if such Foreign Lender is legally entitled
to do so), whichever of the following is applicable:

     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

     (ii) (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

     (iii) (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

     (iv) (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit Parent to determine the withholding or
deduction required to be made.

     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to Agent
or Parent, as Agent or Parent shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such other documents and forms
required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction. Each Lender shall promptly (i) notify Agent
of any change in circumstances which would modify or render invalid any such
claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to Agent or any Lender, as Agent or such Lender shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or Agent under

48



--------------------------------------------------------------------------------



 



such Laws in connection with any payment by Agent or any Lender of Taxes or
Other Taxes, or otherwise in connection with the Loan Documents, with respect to
such jurisdiction.

     (f) Treatment of Certain Refunds. If Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Borrower, upon the request of Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent, such Lender or the L/C Issuer in the event Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Agent, any Lender
or the L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.

     3.02 Illegality. If any Lender determines that any Law adopted or amended
after the Closing Date has made it unlawful, or that any Governmental Authority
has asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to Borrower through Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans (whether denominated in
Dollars or in Alternative Currency) or to convert Base Rate Committed Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Agent), prepay or, if applicable, convert all Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, Agent will promptly so notify Borrowers and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

49



--------------------------------------------------------------------------------



 



     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law after the Closing Date, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this clause (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c), then from time to
time upon demand of such Lender (with a copy of such demand to Agent), Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.

     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof after
the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to
Agent), Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction.

     (c) Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), which shall be due and
payable on each date on which interest is payable on such Loan; provided that,
Borrower shall have received at least 15 days’ prior notice (with a copy to
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

     (d) Each Lender and L/C Issuer agrees that, as promptly as practicable
after the officer of such Lender or L/S Issuer responsible for administering the
Loans or Letters of Credit of such Lender or L/C Issuer, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would entitle such Lender or L/C Issuer to receive payments under
Section 3.04(a), (b) or (c), it will, to the extent not inconsistent with the
internal policies of such Lender or L/C Issuer an any applicable legal or
regulatory restrictions, use reasonable efforts (i) to make, issue, fund or
maintain the Commitments of such Lender or the affected Loans or Letters of
Credit of such Lender or L/C Issuer through another lending or letter of credit
office of such Lender or L/C Issuer, or (ii) take such other measures as such
Lender or L/C Issuer may deem reasonable, if as a result thereof the additional
amounts which would otherwise be required to be paid to such Lender or L/C
Issuer pursuant to Section 3.04(a), (b) or (c) would be materially reduced and
if, as determined by such Lender or L/C Issuer in its sole discretion, the
making, issuing, funding or maintaining of such Commitments or Loans or Letters
of Credit through such other lending or letter of credit office or in accordance
with such other measures, as the case may

50



--------------------------------------------------------------------------------



 



be, would not otherwise materially adversely affect such Commitments or Loans or
Letters of Credit or would not be otherwise disadvantageous to the interests of
such Lender or L/C Issuer; provided that, such Lender or L/C Issuer will not be
obligated to utilize such other lending or letter of credit office pursuant to
this Section 3.04(d) unless Borrower agrees to pay all incremental expenses
incurred by such Lender or L/C Issuer as a result of utilizing such other
lending or letter of credit office described in clause (i) above. A certificate
as to the amount of any such expenses payable by Borrower pursuant to this
Section 3.04(d) (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender or L/C Issuer to Borrower (with a copy to
the Agent) shall be conclusive absent manifest error.

     3.05 Funding Losses. Upon demand of any Lender (with a copy to Agent) from
time to time, each Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by any
Borrower; or

     (c) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 10.16;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. Each Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by Borrowers to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

     3.06 Matters Applicable to all Requests for Compensation.

     (a) A certificate of Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, Agent or such Lender may use any reasonable averaging and
attribution methods.

     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04 or of illegality under 3.02, Borrowers may replace such Lender in
accordance with Section 10.16.

     3.07 Survival. All of Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

51



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     4.01 Conditions of Initial Credit Extension.

     (a) The obligation of each Lender to make its initial Credit Extension to
UK Borrower under the Term Facility hereunder is subject to satisfaction of the
following conditions precedent:

     (i) Agent’s receipt of the following, each of which shall be originals,
facsimiles or portable document format copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
Borrowers, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form,
content and detail satisfactory to Agent and its legal counsel:

     (1) executed counterparts of this Agreement sufficient in number for
distribution to Agent, each Lender and Borrowers;

     (2) Term Note executed by UK Borrower in favor of each Lender requesting
such a Note;

     (3) Guaranties executed by all of Parent’s Domestic Subsidiaries;

     (4) Pledge Agreement executed by Parent with respect to all of the equity
interests it owns in its Domestic Subsidiaries;

     (5) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent reasonably may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

     (6) such documents and certifications as Agent reasonably may require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

     (7) within 5 Business Days after the Closing Date, an opinion of Winstead,
Sechrest & Minick, P.C., counsel to the Loan Parties, addressed to Agent and
each Lender, substantially in the form of Exhibit G;

     (8) such other assurances, certificates, documents, consents, opinions, or
information as Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require;

     (9) a certificate signed by a Responsible Officer of Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been

52



--------------------------------------------------------------------------------



 



satisfied, and (B) that there has been no event or circumstance since the date
of the Initial Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

     (10) evidence that all conditions precedent to consummation of the Subject
Acquisition have been satisfied or waived in writing other than the funding of
the portion of the purchase price provided by the initial Credit Extension
hereunder and that the Subject Acquisition will be consummated on terms
acceptable to Agent.

     (ii) Agent shall have received such other information regarding the Loan
Parties, and their respective assets, liabilities, organization, capital
structure, financial statements as it reasonably may request, in each case in
form, content and detail satisfactory to Agent.

     (iii) Any fees required to be paid on or before the Closing Date shall have
been paid.

     (iv) Unless waived by Agent, Borrowers shall have paid all Attorney Costs
of Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings, provided that, such estimate shall not thereafter preclude a final
settling of accounts between Borrowers and Agent.

     (b) The obligation of each Lender to make its initial Credit Extension to
UK Borrower under the Revolving Facility hereunder is subject to satisfaction of
the following conditions precedent:

     (i) satisfaction of the conditions precedent set forth in subsection (a)
above;

     (ii) funding of the Term Loan to UK Borrower in the Term Committed Amount
on the Closing Date;

     (iii) a Revolving Note executed by each Borrower in favor of each Lender
requesting such a Note.

     (c) The obligation of each Lender to make its initial Credit Extension to
Parent under the Revolving Facility hereunder (and the Existing Letters of
Credit becoming Credit Extensions under the terms of this Agreement), are
subject to satisfaction of the following conditions precedent:

     (i) Agent’s receipt of the following, each of which shall be originals,
facsimiles or portable document format copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
Borrowers, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form,
content and detail satisfactory to Agent and its legal counsel:

     (1) satisfaction of the conditions precedent set forth in subsections
(a) and (b) above;

53



--------------------------------------------------------------------------------



 



     (2) all Security Documents executed by Borrowers in favor of Agent;

     (3) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent reasonably may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

     (4) such documents and certifications as Agent reasonably may require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

     (5) an opinion of Winstead, Sechrest & Minick, P.C., counsel to the Loan
Parties, addressed to Agent and each Lender, substantially in the form of
Exhibit G;

     (6) such other assurances, certificates, documents, consents, opinions, or
information as Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

     (7) a certificate signed by a Responsible Officer of Parent certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Initial Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

     (8) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

     (9) such other assurances, certificates, documents, consents, opinions, or
information as Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

     (ii) Agent shall have received such other information regarding the Loan
Parties, and their respective assets, liabilities, organization, capital
structure, financial statements as it reasonably may request, in each case in
form, content and detail satisfactory to Agent.

     (iii) Any fees required to be paid on or before the date of such initial
Credit Extension to Parent shall have been paid.

     (iv) Unless waived by Agent, Borrowers shall have paid all Attorney Costs
of Agent to the extent invoiced prior to or on the date of such initial Credit
Extension to Parent, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing

54



--------------------------------------------------------------------------------



 



proceedings, provided that, such estimate shall not thereafter preclude a final
settling of accounts between Borrowers and Agent.

     (v) Termination of the Existing Loan Agreement.

     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

     (a) The representations and warranties of Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01.

     (b) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.

     (c) Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent, the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
or the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by each Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

     Each Borrower represents and warrants to Agent and the Lenders that:

     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a corporation duly incorporated, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its

55



--------------------------------------------------------------------------------



 



ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate action, and do not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law).

     5.05 Financial Statements; No Material Adverse Effect.

     (a) The Initial Financial Statements (i) fairly present the financial
condition of Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) show all material indebtedness and other
material liabilities, direct or contingent, of Parent and its Subsidiaries as of
the date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

     (b) Since the date of the Initial Financial Statements, except for the
transactions contemplated by this Agreement, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of each Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against parent or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.

     5.07 No Default. Neither Parent nor any Subsidiary is in default under or
with respect to any Contractual Obligation that would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

56



--------------------------------------------------------------------------------



 



     5.08 Ownership of Property; Liens. Parent and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of Parent
and its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

     5.09 Environmental Compliance. Parent and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof each Borrower has concluded that neither Parent nor any
Subsidiary of Parent has any liability or responsibility under any claim for
violation of any Environmental Law that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     5.10 Insurance. The properties of Parent and its Subsidiaries are insured
with financially sound and reputable insurance companies that are not Affiliates
of any Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Parent or the applicable Subsidiary
operates.

     5.11 Taxes. Parent and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
taxes, assessments, fees and other governmental charges shown thereon to be due
and has paid all other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against Parent or any Subsidiary that would, if made, have a Material Adverse
Effect.

     5.12 ERISA Compliance.

     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of each Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Parent and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

     (b) There are no pending or, to the best knowledge of each Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Parent
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would

57



--------------------------------------------------------------------------------



 



result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Parent nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

     (d) Each employee benefit plan, policy, scheme or program that is subject
to the Laws of any foreign jurisdiction is in compliance of all applicable Laws.

     5.13 Subsidiaries. As of the Closing Date and at all times thereafter,
Borrowers have no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13 and has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13.

     5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

     (a) No Borrower is engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

     (b) Neither Parent nor or any Subsidiary of Parent (i) is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

     5.15 Disclosure. Each Borrower has disclosed to Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) taken as a whole contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that projections are subject to uncertainties and contingencies
beyond the control of the Loan Parties and that no assurance can be given that
such projections will be realized.

     5.16 Compliance with Laws. Parent and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

     5.17 Intellectual Property; Licenses, Etc. Except to the extent it would
not reasonably be expected to have a Material Adverse Effect, Parent and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the

58



--------------------------------------------------------------------------------



 



operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of each Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Borrower,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

ARTICLE VI.
AFFIRMATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each Borrower shall, and shall (except in the
case of the covenants set out in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

     6.01 Financial Statements. Deliver to Agent and each Lender, in form and
detail satisfactory to Agent:

     (a) as soon as available, but in any event within 120 days after the end of
each fiscal year of Parent, a consolidated and consolidating balance sheet of
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

     (b) as soon as available, but in any event within 45 days after the end of
each fiscal quarter of each fiscal year of Parent, a consolidated and
consolidating balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated and consolidating statements of
income or operations, Shareholders’ Equity and cash flows for such fiscal
quarter and for the portion of Parent’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of Parent
as fairly presenting the financial condition, results of operations,
Shareholders’ Equity and cash flows of Parent and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

     6.02 Certificates; Other Information. Deliver to Agent and each Lender, in
form and detail satisfactory to Agent:

     (a) concurrently with the delivery of the Current Financial Statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge

59



--------------------------------------------------------------------------------



 



was obtained of any Default or Event of Default or, if any such Default or Event
of Default shall exist, stating the nature and status of such event;

     (b) concurrently with the delivery of the Current Financial Statements
referred to in Sections 6.01(a) and (b) a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;

     (c) as soon as practicable and in any event within 30 days after the end of
the first fiscal quarter of each year (commencing with the fiscal quarter ending
January 31, 2006), an operating budget and projected financial statements for
the next succeeding Fiscal Year (including a statement of underlying
assumptions) for the Companies on a consolidated basis in the same format as the
Current Financial Statements provided under Section 6.01(a).

     (d) promptly after any request by Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of Parent
by independent accountants in connection with the accounts or books of Parent or
any Subsidiary, or any audit of any of them;

     (e) promptly after the same are available, copies of each (if any) annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which Borrowers may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and not otherwise required to be delivered to
Agent pursuant to this Agreement; and

     (f) promptly, such additional information regarding the business, financial
or corporate affairs of Parent or any Subsidiary, Plan or Foreign Plan or any
other governmental filings related thereto or compliance with the terms of the
Loan Documents, as Agent or any Lender may from time to time reasonably request.

     Documents required to be delivered pursuant to Section 6.01(a), (b) or (c)
or Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each Lender and Agent have access
(whether a commercial, third-party website or whether sponsored by Agent);
provided that: (i) Borrower shall deliver paper copies of such documents to
Agent or any Lender that requests Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by Agent or such
Lender and (ii) Borrower shall notify (which may be by facsimile or electronic
mail) Agent and each Lender of the posting of any such documents and provide to
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained in this Agreement, in every
instance Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to Agent and each of the Lenders.
Except for such Compliance Certificates, Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

60



--------------------------------------------------------------------------------



 



     6.03 Notices. Promptly notify Agent and each Lender:

     (a) of the occurrence of any Default or Event of Default;

     (b) of any matter that has resulted or, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of Parent or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between Parent or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Parent or any Subsidiary, including pursuant
to any applicable Environmental Laws;

     (c) of the occurrence of an ERISA Event that would reasonably be expected
to result in a Material Adverse Effect which notice shall be provided within 10
Business Days of Borrower’s actual knowledge of such an ERISA Event; and

     (d) of any material change in accounting policies or financial reporting
practices by Parent or any Subsidiary of Parent.

     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of Parent setting forth details of the occurrence referred
to therein and stating what action Borrowers have taken and propose to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all taxes,
assessments and governmental charges or levies upon it or its properties, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Borrower or such Subsidiary; (b) all lawful claims which, if due and unpaid,
would by law become a Lien upon its property (other than Permitted Liens); and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies that are not Affiliates of Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar

61



--------------------------------------------------------------------------------



 



business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than
30 days’ prior notice to Agent of termination, lapse or cancellation of such
insurance.

     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

     6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP (or, with respect
to any non-Domestic Subsidiary, the equivalent) consistently applied shall be
made of all financial transactions and matters involving the assets and business
of Parent or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Parent or such
Subsidiary, as the case may be.

     6.10 Inspection Rights. Permit representatives and independent contractors
of Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof (other than materials
protected by attorney client privilege or that a Loan Party may not disclose
without violation of a confidentiality obligation binding on it) or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided that,
when an Event of Default exists Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and without advance
notice.

     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to fund
a portion of the Subject Acquisition, and (b) for working capital and other
general corporate purposes not in contravention of any Law or of any Loan
Document.

     6.12 Additional Guarantors. Notify Agent at the time that any Person
becomes a Domestic Subsidiary or a non-Domestic Subsidiary, and promptly
thereafter (and in any event within 10 days), cause any Person that becomes a
Domestic Subsidiary to (a) become a Guarantor by executing and delivering to
Agent a counterpart of the Guaranty or such other document as Agent shall deem
appropriate for such purpose, and (b) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in substantially the same form, content and scope as the
documentation delivered pursuant to Section 4.01(a) on the Closing Date and
otherwise reasonably satisfactory to Agent.

ARTICLE VII.
NEGATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly:

     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

62



--------------------------------------------------------------------------------



 



     (a) Liens pursuant to any Loan Document;

     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that, the property covered thereby is
not increased and any renewal, refinancing, refunding or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b);

     (c) Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

     (g) easements, rights-of-way, restrictions, rights of lessors of leased
properties, and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

     (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that, (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

     (j) leases and subleases of real property granted to others not interfering
in any material respect with the business of any Company; provided that, such
lessees shall, at Agent’s request, execute a subordination, non-disturbance and
attornment agreement in favor of, and acceptable to, Agent for the ratable
benefit of Lenders;

     (k) any interest of title of a lessor under, and Liens arising under UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to leases permitted by any Loan Document; and

     (l) subject to any applicable Agency Account Agreement, normal and
customary rights of setoff on deposits of cash in favor of banks and other
depository institutions.

63



--------------------------------------------------------------------------------



 



     7.02 Investments. Make any Investments, except:

     (a) Investments held by Parent or its Subsidiaries in the form of Liquid
Assets;

     (b) advances to officers, directors and employees of Parent and
Subsidiaries in an amount not to exceed $250,000 in the aggregate at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

     (c) Investments of any Borrower in any wholly-owned Subsidiary and any
Investments by a wholly-owned Subsidiary of Borrower in another wholly-owned
Subsidiary;

     (d) Investments of Borrowers in any non-wholly-owned Subsidiary in
existence as of the Closing Date to the extent that such Investments do not
exceed $1,000,000 in the aggregate in any Fiscal Year;

     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, prepaid expenses or deposits made to any
Loan Party in the ordinary course of business;

     (f) Guarantees permitted by Section 7.03; and

     (g) Investments consisting of stock, obligations, securities or other
property received by a Company in its reasonable credit judgment in settlement
of accounts receivable (created in the ordinary course of business) from
bankrupt obligors; and

     (h) Acquisitions by Parent and its Subsidiaries not to exceed $10,000,000
in the aggregate in any fiscal year.

     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

     (a) Indebtedness under the Loan Documents;

     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that,
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; provided further that,
Indebtedness subordinated to the Obligations may not be refinanced except on
subordination terms at least as favorable to the Lenders and no more restrictive
on Borrower than the subordinated Indebtedness being refinanced, and in an
amount not less than the amount outstanding at the time of refinancing;

     (c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary,
provided that, non-Domestic Subsidiaries may not guaranty or otherwise provide
credit support for any Indebtedness;

     (d) obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably

64



--------------------------------------------------------------------------------



 



anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

     (e) Indebtedness to insurance companies or their Affiliates incurred to
finance premiums on policies provided by such insurance companies (and the
amount thereof limited to such purpose) in the ordinary course of business;

     (f) Indebtedness under the Bonds;

     (g) other Indebtedness not included in the preceding clauses provided that,
the aggregate amount of all such Indebtedness for Parent and its Subsidiaries at
any one time outstanding shall not exceed $5,000,000; and

     (h) Indebtedness under the Existing Loan Agreement until terminated.

     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

     (a) any Subsidiary may merge with (i) Borrower; provided that, Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided that, when any Guarantor is merging with another
Subsidiary, such Guarantor shall be the continuing or surviving Person; and

     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that, if the transferor in such a transaction is a Guarantor or has
otherwise executed Security Documents, then the transferee must either be
Borrower or a Guarantor.

     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition except:

     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

     (b) Dispositions of inventory, rental equipment and/or rental inventory in
the ordinary course of business;

     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

     (d) Dispositions of property by any Subsidiary to Borrower or to another
Loan Party; provided that, if the transferor of such property is a Loan Party,
the transferee thereof must either be a Loan Party;

65



--------------------------------------------------------------------------------



 



     (e) Dispositions of assets with a book value up to $1,000,000 in the
aggregate in any Fiscal Year; and

     (f) Dispositions permitted by Section 7.04 or 7.06,

provided that, any Disposition under Sections 7.05(b), (c) and (e) shall be for
fair market value.

     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

     (a) each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);

     (b) Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person; and

     (c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests.

     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Parent and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

     7.08 Transactions with Affiliates. Except for transactions contemplated by
this Agreement, enter into any transaction of any kind with any Affiliate of
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Borrower or such Subsidiary
as would be obtainable by Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to Borrower or any Guarantor
or to otherwise transfer property to Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided that, this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose other than as set out in Section 6.11 or to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose.

66



--------------------------------------------------------------------------------



 



     7.11 Financial Covenants.

     (a) Minimum Liquidity. Permit Liquid Assets, as of the last day of each
fiscal quarter occurring during the period from the Closing Date through
April 30, 2006, to be less than $20,000,000.

     (b) Minimum EBITDA. Permit Consolidated EBITDA for each fiscal quarter
period set out below to be less than the corresponding amount set out below:

              Minimum Consolidated   Period   EBITDA  
Quarter Ending July 31, 2005
  $ 2,500,000  
 
       
Quarter Ending October 31, 2005
  $ 2,500,000  
 
       
Quarter Ending January 31, 2006
  $ 2,500,000  

     (c) Minimum Tangible Net Worth. Permit Consolidated Tangible Net Worth as
of the end of each fiscal quarter to be less than the sum of (i) $130,000,000
plus (ii) an amount equal to 50% of the Consolidated Net Income for each Fiscal
Year after the Closing Date (with no deduction for a net loss in any such fiscal
quarter or Fiscal Year), plus (iii) an amount equal to 100% of the aggregate
increases in Shareholders’ Equity of Parent and its Subsidiaries after the date
hereof by reason of the issuance and sale of any Equity Interests of Parent or
any Subsidiary (other than issuances to Parent or a wholly-owned Subsidiary),
including upon any conversion of debt securities of Parent into such capital
stock or other equity interests.

     (d) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time, to be less than the ratio set out below for
the applicable period:

              Minimum Consolidated Fixed   Period Ending   Charge Coverage Ratio
 
April 30, 2006 and thereafter
    1.25:1.00  

            (e) Maximum Leverage Ratio. Permit the Consolidated Leverage Ratio
at any time to be greater than the ratio set out below for the applicable
period:

              Maximum Consolidated   Period Ending   Leverage Ratio  
April 30, 2006 and thereafter
    2.75: 1.00  

     (f) Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for Parent and it
Subsidiaries, for the most recently completed four fiscal quarters ending on
each quarterly date below, the amount set forth opposite such period:

67



--------------------------------------------------------------------------------



 



              Maximum Capital   Period Ending   Expenditures  
Quarter Ending July 31, 2005
  $ 6,000,000  
 
       
Quarter Ending October 31, 2005
  $ 6,000,000  
 
       
Quarter Ending January 31, 2006
  $ 6,000,000  

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

     8.01 Events of Default. Any of the following shall constitute an Event of
Default:

     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid in this Agreement, any amount of principal of any
Loan or any L/C Obligation, or (ii) within 3 days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any commitment or other
fee due hereunder, or (iii) within 5 Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

     (b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 2.05(d), or (f), 2.16, 6.03,
6.05, 6.10, 6.11 7.01, 7.04, 7.05, 7.06, or 7.11; or

     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed (subject to applicable
grace or cure periods, if any) and such failure continues for 30 days, or if an
“Event of Default” occurs under, and as defined in, such other Loan Document; or

     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party in this Agreement, in any other Loan Document,
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading when made or deemed made; or

     (e) Cross-Default. (i) Parent or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the $1,000,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness in an amount of more than
$1,000,000 to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness in an amount of more than $1,000,000
to be made, prior to its stated maturity, or such Guarantee to become payable or
cash collateral in respect thereof to be demanded in an amount of more than
$1,000,000; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which Parent or any

68



--------------------------------------------------------------------------------



 



Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which Borrower
or any Subsidiary is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by Parent or such Subsidiary as a result thereof is
greater than the $500,000; or

     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

     (g) Inability to Pay Debts; Attachment. (i) Parent or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

     (h) Judgments. There is entered against Parent or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the $1,000,000 ((x) to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage, or
(y) with respect to the claim by a Company employee that is in pending
arbitration on the Closing Date, and for which Parent has made a reserve of
$900,000, to the extent in excess of such reserve), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) such judgment or order is not paid, bonded or otherwise discharged within
30 days of entry thereof or enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 10 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower to the Pension Plan, Multiemployer Plan, the PBGC or a
participant in an aggregate amount that reasonably would result in a Material
Adverse Effect. or (ii) Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that reasonably would result in a
Material Adverse Effect; or

     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

69



--------------------------------------------------------------------------------



 



     (k) Change of Control. Any Change of Control with respect to Parent shall
have occurred.

     (l) Material Adverse Effect. A Material Adverse Effect shall have occurred.

     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

     (c) require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Agent or any
Lender.

     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set out in the proviso to Section 8.02), any amounts received
on account of the Obligations, including without limitation, all obligations
under all Swap Contracts to which any Lender or any Affiliate of any Lender is a
party, shall be applied by Agent in the following order:

     (a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) and the amounts due under any Swap Contract payable
to Agent in its capacity as such;

     (b) second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause (b)
payable to them;

     (c) third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause (c)
payable to them;

70



--------------------------------------------------------------------------------



 



     (d) fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause (d) held by them;

     (e) fifth, to Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

     (f) last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (f) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, or paid to Borrower in the order set out above.

ARTICLE IX.
ADMINISTRATIVE AGENT

     9.01 Appointment and Authorization of Agent.

     (a) Each Lender hereby irrevocably appoints, designates and authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duties or
responsibilities, except those expressly set out in this Agreement, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement and in the
other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to Agent
in this Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included the L/C
Issuer with respect to such acts or omissions, and (ii) (together with the
duties and obligations) as additionally provided in this Agreement with respect
to the L/C Issuer.

     9.02 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall

71



--------------------------------------------------------------------------------



 



not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

     9.03 Liability of Agent. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set out in this Agreement), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

     9.04 Reliance by Agent.

     (a) Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or such greater number of Lenders as
may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

     9.05 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to Agent for the
account of the Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.” Agent will notify the Lenders
of its receipt of any such notice. Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that, unless and until Agent has received any such
direction,

72



--------------------------------------------------------------------------------



 



Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

     9.06 Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Loan Party
or any Affiliate thereof, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender as to any matter, including
whether Agent-Related Persons have disclosed material information in their
possession. Each Lender represents to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Agent in this Agreement, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

     9.07 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that, no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided that, no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to in this Agreement,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of Agent.

     9.08 Agent in its Individual Capacity. Bank of America and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though Bank of America were not Agent
or the L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that Agent shall be
under no obligation to provide such

73



--------------------------------------------------------------------------------



 



information to them. With respect to its Loans, Bank of America shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not Agent or the L/C Issuer, and the
terms “Lender” and “Lenders” include Bank of America in its individual capacity.

     9.09 Successor Agent. Agent may resign as Agent upon 30 days’ notice to the
Lenders (such resignation to become effective as specified below); provided
that, any such resignation by Bank of America shall also constitute its
resignation as L/C Issuer and Swing Line Lender. If Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders. If no successor administrative agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrower, a successor
administrative agent from among the Lenders. In either case, the successor
administrative agent shall be consented to by Borrower at all times other than
during the existence of an Event of Default (which consent of Borrower shall not
be unreasonably withheld or delayed). Upon the acceptance of its appointment as
successor administrative agent hereunder, the resignation of the Agent shall
become effective and the Person acting as such successor administrative agent
shall succeed to all the rights, powers and duties of the retiring Agent, L/C
Issuer and Swing Line Lender and the respective terms “Agent,” “L/C Issuer” and
“Swing Line Lender” shall mean such successor administrative agent, Letter of
Credit issuer and Swing Line Lender, and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated and the retiring L/C Issuer’s and
Swing Line Lender’s rights, powers and duties as such shall be terminated,
without any other or further act or deed on the part of such retiring L/C Issuer
or Swing Line Lender or any other Lender, other than the obligation of the
successor L/C Issuer to issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or to make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

     9.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as in this Agreement expressed or by declaration or
otherwise and irrespective of whether Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent under Sections 2.03(i) and (j),
2.10 and 10.04) allowed in such judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

74



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under Sections 2.10 and 10.04.

Nothing contained in this Agreement shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

     9.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize
Agent, at its option and in its discretion,

     (a) to release any Lien on any property granted to or held by Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;

     (b) to subordinate any Lien on any property granted to or held by Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.11.

     9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE X.
MISCELLANEOUS

     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
and signed by the Required Lenders and Borrower or the applicable Loan Party, as
the case may be, and acknowledged by Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:

75



--------------------------------------------------------------------------------



 



     (a) waive any condition set out in Section 4.01(a), (b) or (c) without the
written consent of each Lender;

     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

     (d) reduce the principal of, or the rate of interest specified in this
Agreement on, any Loan or L/C Borrowing, or (subject to the proviso to this
Section 10.01(d)) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

     (f) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;

     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

     (h) except as provided in Section 9.11, release any Guarantor from the
Guaranty, or release all or a material part of the Collateral, without the
written consent of each Lender;

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by Agent in
addition to the Lenders required above, affect the rights or duties of Agent
under this Agreement or any other Loan Document; and (iv) the Syndication Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary in this
Agreement, no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

     10.02 Notices and Other Communications; Facsimile Copies.

     (a) General. Unless otherwise expressly provided in this Agreement, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile

76



--------------------------------------------------------------------------------



 



transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to clause (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

     (i) if to Borrower, Agent, the L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower, Agent, the
L/C Issuer and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party to this
Agreement and (ii) (A) if delivered by hand or by courier, when signed for by or
on behalf of the relevant party to this Agreement; (B) if delivered by mail, 4
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of clause (c) below), when delivered; provided that, notices and
other communications to Agent, the L/C Issuer and the Swing Line Lender pursuant
to Article II shall not be effective until actually received by such Person. In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, Agent and the Lenders. Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided
that, the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

     (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

     (d) Reliance by Agent and Lenders. Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of Borrower even
if (i) such notices were not made in a manner specified in this Agreement, were
incomplete or were not preceded or followed by any other form of notice
specified in this Agreement, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Agent may be recorded by Agent, and each of the
parties to this Agreement hereby consents to such recording.

77



--------------------------------------------------------------------------------



 



     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
in this Agreement provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

     10.04 Attorney Costs, Expenses and Taxes. Borrower agrees (a) to pay
directly to the provided thereof or reimburse Agent for reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all reasonable out-of-pocket search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other reasonable out-of-pocket expenses incurred by Agent
and the cost of independent public accountants and other outside experts
retained by Agent or any Lender. All amounts due under this Section 10.04 shall
be payable within 30 days after demand therefor. The agreements in this Section
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations.

     10.05 Indemnification by Borrower. Whether or not the transactions
contemplated hereby are consummated, Borrower shall indemnify and hold harmless
each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever (subject to the provisions of Section 3.01 with respect to
Taxes, Other Taxes and Excluded Taxes) which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (c) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by Borrower, any Subsidiary or
any other Loan Party, or any Environmental Liability related in any way to
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the

78



--------------------------------------------------------------------------------



 



use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, (so long as such Indemnitee has not beached its obligations under
Section 10.08) nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 10.05
shall be payable within 30 days after demand therefor. The agreements in this
Section shall survive the resignation of Agent, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

     10.06 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent or any Lender, or Agent or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to Agent upon demand
its applicable share of any amount so recovered from or repaid by Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

     10.07 Successors and Assigns.

     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns permitted hereby, except that Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) of this Section 10.07, (ii) by way of
participation in accordance with the provisions of clause (d) of this
Section 10.07, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) of this Section 10.07, or (iv) to an
SPC in accordance with the provisions of clause (h) of this Section 10.07 (and
any other attempted assignment or transfer by any party to this Agreement shall
be null and void); provided that, no such assignment, participation or transfer
shall, without the consent of the Borrower, require any Company to file a
registration statement with the SEC or apply to qualify such assignment,
participation or other transfer under the securities law of any state. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties to this Agreement, their respective successors
and assigns permitted hereby, Participants to the extent provided in clause (d)
of this Section 10.07 and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
clause (b), participations in L/C Obligations and in Swing Line Loans) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund (as defined in clause (g) of this Section 10.07)
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment Agreement with respect to such
assignment is delivered to Agent or, if “Trade Date” is specified in the

79



--------------------------------------------------------------------------------



 



Assignment Agreement, as of the Trade Date, shall not be less than $5,000,000
unless each of Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans; (iii) any assignment of a Commitment must be approved by
Agent, the L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to Agent an Assignment Agreement, together
with a processing and recordation fee of $5,000. Subject to acceptance and
recording thereof by Agent pursuant to clause (c) of this Section 10.07, from
and after the effective date specified in each Assignment Agreement, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party to
this Agreement but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender and, if applicable, the assigning Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 10.07.

     (c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at Agent’s Office a copy of each Assignment Agreement delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrower,
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

     (d) Any Lender may at any time, without the consent of, or notice to,
Borrower or Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties to this Agreement for the performance of such
obligations and (iii) Borrower, Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that, such agreement or instrument may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that directly
affects such Participant. Subject to clause (e) of this

80



--------------------------------------------------------------------------------



 



Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply and complies with Section 10.15
as though it were a Lender.

     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that, no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party to this
Agreement.

     (g) As used in this Agreement, the following terms have the following
meanings:

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, Borrower (each such approval
not to be unreasonably withheld or delayed); provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include Borrower or any of Borrower’s
Affiliates or Subsidiaries.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     (h) Notwithstanding anything to the contrary contained in this Agreement,
if at any time Bank of America assigns all of its Commitment and Loans pursuant
to clause (b) above, Bank of America may, (i) upon 30 days’ notice to Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided that, no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer or Swing Line Lender, as the
case may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders

81



--------------------------------------------------------------------------------



 



to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).

     10.08 Confidentiality. Each of Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors, in
connection with matters relating to the credit relationship with the Loan
Parties and/or the administration of the Loan Documents (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 10.08 or (y) becomes available to Agent or any Lender
on a nonconfidential basis from a source other than Borrower. For purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or any of their respective businesses, other
than any such information that is available to Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party; provided that, in
the case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything in this Agreement to the
contrary, “Information” shall not include, and Agent and each Lender may
disclose without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to Agent or such Lender relating to such tax treatment and tax
structure; provided that, with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby. In addition, Agent may disclose to any agency or
organization that assigns standard identification numbers to loan facilities
such basic information describing the facilities provided hereunder as is
necessary to assign unique identifiers (and, if requested, supply a copy of this
Agreement), it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to make available to the public only such Information as such person normally
makes available in the course of its business of assigning identification
numbers.

     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to Borrower or any other Loan Party, any such notice being waived
by Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the

82



--------------------------------------------------------------------------------



 



account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not Agent or such Lender shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each Lender
agrees promptly to notify Borrower and Agent after any such set-off and
application made by such Lender; provided that, the failure to give such notice
shall not affect the validity of such set-off and application.

     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     10.12 Conflict Provisions. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that, the inclusion of
supplemental rights or remedies in favor of Agent or the Lenders in any other
Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant to this Agreement or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

     10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     10.15 Tax Forms.

     (a) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to Agent,
prior to receipt of any payment subject to withholding under the Code (or upon
accepting an assignment of an

83



--------------------------------------------------------------------------------



 



interest in this Agreement), two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Foreign Lender by Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by Borrower pursuant to this Agreement) or such other evidence
satisfactory to Borrower and Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (i) promptly submit to Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and Agent
of any available exemption from or reduction of, United States withholding taxes
in respect of all payments to be made to such Foreign Lender by Borrower
pursuant to this Agreement, (ii) promptly notify Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that Borrower make any deduction or withholding
for taxes from amounts payable to such Foreign Lender.

     (b) Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Agent on the date when such
Foreign Lender ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as may be necessary in
the determination of Agent (in the reasonable exercise of its discretion),
(i) two duly signed completed copies of the forms or statements required to be
provided by such Lender as set out above, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to U.S. withholding tax, and (ii) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
such Lender is not acting for its own account with respect to a portion of any
such sums payable to such Lender.

     (c) Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (i) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 10.15(c) or (ii) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(c); provided that, if such Lender
shall have satisfied the requirement of this Section 10.15(c) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(c) shall
relieve Borrower of its obligation to pay any amounts pursuant to Section 3.01
in the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

84



--------------------------------------------------------------------------------



 



     (d) Agent may, without reduction, withhold any Taxes required to be
deducted and withheld from any payment under any of the Loan Documents with
respect to which Borrower is not required to pay additional amounts under this
Section 10.15(d).

     (e) Upon the request of Agent, each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to Agent two
duly signed completed copies of IRS Form W-9. If such Lender fails to deliver
such forms, then Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

     (f) If any Governmental Authority asserts that Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
Agent therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to Agent under this Section, and costs and
expenses (including Attorney Costs) of Agent. The obligation of the Lenders
under this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of Agent.

     10.16 Replacement of Lenders. Under any circumstances set out in this
Agreement providing that Borrower shall have the right to replace a Lender as a
party to this Agreement, Borrower may, upon notice to such Lender and Agent,
replace such Lender by causing such Lender to assign its Commitment (with the
assignment fee to be paid by Borrower in such instance) pursuant to Section
10.07(b) to one or more other Lenders or Eligible Assignees procured by
Borrower; provided that, if Borrower elects to exercise such right with respect
to any Lender pursuant to Section 3.06(b), it shall be obligated to replace all
Lenders that have made similar requests for compensation pursuant to
Section 3.01 or 3.04 or of illegality pursuant to Section 3.02. Borrower shall
(a) pay in full all principal, interest, fees and other amounts owing to such
Lender through the date of replacement (including any amounts payable pursuant
to Section 3.05), (b) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuer and the Swing Line Lender as each
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding, and (c) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment
Agreement with respect to such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans.

     10.17 Governing Law.

     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT, THE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWERS, THE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. BORROWERS, THE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM

85



--------------------------------------------------------------------------------



 



NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. BORROWERS, THE AGENT AND EACH LENDER WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

     10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

     10.19 Time of the Essence. Time is of the essence of the Loan Documents.

     10.20 Joint and Several Liability; Cross-Guaranty.

     (a) Notwithstanding anything herein to the contrary, Parent hereunder shall
be liable to Lenders and their respective successors and assigns for the full
and prompt payment and performance of all of the Obligations; provided that, the
maximum amount of Parent’s liability hereunder is limited, to the extent, if
any, required so that its liability is not subject to avoidance under any Debtor
Relief Law.

     (b) Parent hereby absolutely and unconditionally guarantees to Lenders and
their respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing Lenders by each other Borrower. Parent
agrees that its guaranty obligations hereunder are continuing guaranties of
payment and performance and not of collection, that its obligations under this
Section 10.20 shall not be discharged until payment and performance, in full, of
the Obligations have occurred, and that its obligations under this Section 10.20
shall be absolute and unconditional, irrespective of, and unaffected by,

     (i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

     (ii) the absence of any action to enforce this Agreement (including this
Section 10.20) or any other Loan Document or the waiver or consent by Lenders
with respect to any of the provisions thereof;

     (iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Lenders in respect thereof (including the release of any such
security);

86



--------------------------------------------------------------------------------



 



     (iv) the insolvency of any Borrower or any other obligor; or

     (c) any other action or circumstances that might otherwise.

     10.21 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures appear on following pages.]

87



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be duly executed as of the date first above written.

                  BORROWERS:    
 
                POWELL INDUSTRIES, INC.    
 
           
 
  By:   /s/ Don Madison    
 
           
 
      Don Madison    
 
      Vice President, Secretary and Treasurer    
 
                INHOCO 3210 LIMITED    
 
           
 
  By:   /s/ Don Madison    
 
           
 
  Name:   Don Madison    
 
  Title:   Director    
 
                SWITCHGEAR & INSTRUMENTATION PROPERTIES LIMITED    
 
           
 
  By:   /s/ Don Madison    
 
           
 
  Name:   Don Madison    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:   /s/ Daniel J. Lintner    
 
           
 
      Daniel J. Lintner    
 
      Senior Vice President    
 
                BANK OF AMERICA, N.A., as a Lender L/C Issuer and Swing Line
Lender    
 
           
 
  By:   /s/ Daniel J. Lintner    
 
           
 
      Daniel J. Lintner    
 
      Senior Vice President    

 